DISMISS and Opinion Filed October 28, 2014.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01054-CV

      JAY SANDON COOPER AND TERESA WARD COOPER, Appellants
                               V.
THE STATE OF TEXAS, COLLIN COUNTY DISTRICT ATTORNEY GREG WILLIS,
   CITY OF PLANO, TEXAS, THOMAS MUELENBECK, MARK ISRAELSON,
BRUCE GLASSCOCK, SCOTT NEUMEYER, GREGORY RUSHIN, PETE GABRIEL,
 DOUGLAS ANGLE, RICHARD PEREZ, COURTNEY PERO, EARNEST OLDHAM,
  GLENN KALETTA, EDDIE DELEON, JOSEPH CLAGGETT, JENNIFER DAY,
       JAMAL MURRAY, PAUL MCNULTY, AND CHAD BEOUGHER,
    ALL INDIVIDUALLY AND IN THEIR OFFICIAL CAPACITIES, Appellees

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-00043-2014

                              MEMORANDUM OPINION
                             Before Justices Bridges, Lang, and Evans
                                     Opinion by Justice Lang
       In a letter dated September 30, 2014, the Court questioned its jurisdiction over this

appeal. Specifically, there did not appear to be an appealable order. We instructed appellants to

file, within ten days, a letter brief addressing our jurisdictional concern with an opportunity for

appellees to respond. As of today’s date, appellants have not filed a letter brief.

       Generally, this Court has jurisdiction only over appeals from final judgments.          See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A final judgment is one that

disposes of all pending parties and claims. Id. An appellate court lacks jurisdiction to review an

interlocutory order unless a statute specifically authorizes an exception to the general rule that
appeals may only be taken from final judgments. See Qwest Communications Corp. v. AT&T

Corp., 24 S.W.3d 334, 336 (Tex. 2000).

       In the notice of appeal, appellants state they are appealing from the “Orders/Rulings on

Plaintiffs’ Motion to Strike, Plaintiffs’ Motion to Show Authority, and the Contest of Plaintiffs’

Rule 145 Affidavit.” None of these orders is a final judgment. Moreover, there is no statute

authorizing an appeal from an indigency ruling pursuant to Texas Rule of Civil Procedure 145.

See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a) (West Supp. 2014). Thus, there is no final

judgment or appealable interlocutory order. For this reason, this Court lacks jurisdiction.

       We dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                     /Douglas S. Lang/
                                                     DOUGLAS S. LANG
                                                     JUSTICE


141054F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JAY SANDON COOPER AND TERESA                       On Appeal from the 416th Judicial District
WARD COOPER, Appellants                            Court, Collin County, Texas.
                                                   Trial Court Cause No. 416-00043-2014.
No. 05-14-01054-CV        V.                       Opinion delivered by Justice Lang. Justices
                                                   Bridges and Evans, participating.
THE STATE OF TEXAS, COLLIN
COUNTY DISTRICT ATTORNEY GREG
WILLIS, CITY OF PLANO, TEXAS,
THOMAS MUELENBECK, MARK
ISRAELSON, BRUCE GLASSCOCK,
SCOTT NEUMEYER, GREGORY
RUSHIN, PETE GABRIEL, DOUGLAS
ANGLE, RICHARD PEREZ, COURTNEY
PERO, EARNEST OLDHAM, GLENN
KALETTA, EDDIE DELEON, JOSEPH
CLAGGETT, JENNIFER DAY, JAMAL
MURRAY, PAUL MCNULTY, AND
CHAD BEOUGHER, ALL
INDIVIDUALLY AND IN THEIR
OFFICIAL CAPACITIES, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees THE STATE OF TEXAS, COLLIN COUNTY
DISTRICT ATTORNEY GREG WILLIS, CITY OF PLANO, TEXAS, THOMAS
MUELENBECK, MARK ISRAELSON, BRUCE GLASSCOCK, SCOTT NEUMEYER,
GREGORY RUSHIN, PETE GABRIEL, DOUGLAS ANGLE, RICHARD PEREZ,
COURTNEY PERO, EARNEST OLDHAM, GLENN KALETTA, EDDIE DELEON, JOSEPH
CLAGGETT, JENNIFER DAY, JAMAL MURRAY, PAUL MCNULTY, AND CHAD
BEOUGHER, ALL INDIVIDUALLY AND IN THEIR OFFICIAL CAPACITIES recover their
costs of this appeal from appellants JAY SANDON COOPER AND TERESA WARD
COOPER.


Judgment entered this 28th day of October, 2014.
                                             –3–